UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6690


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUSTIN BROOKS SHARPE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:17-cr-00322-NCT-1)


Submitted: January 27, 2021                                       Decided: February 4, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Justin Brooks Sharpe, Appellant Pro Se. Kyle David Pousson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin Brooks Sharpe appeals the district court’s order affirming the magistrate

judge’s order denying his request for bond pending a decision on his 28 U.S.C. § 2255

motion. * We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See United States v. Sharpe, No. 1:17-

cr-00322-NCT-1 (M.D.N.C. May 1, 2020). We deny the motion to expedite as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
        We have jurisdiction over the appeal pursuant to the collateral order doctrine. See
Flanagan v. United States, 465 U.S. 259, 265-66 (1984) (citing Stack v. Boyle, 342 U.S. 1
(1951)); cf. United States v. Sueiro, 946 F.3d 637, 639-41 (4th Cir. 2020) (citations
omitted). We deny a certificate of appealability as unnecessary. See Harbison v. Bell, 556
U.S. 180, 183 (2009); United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                            2